Frazer, J.
This suit began before a justice of the peace. It was to recover the value of eight cords of wood, agreed to be delivered as the difference in an exchange of horses. *462The plaintiff recovered twelve dollars before the justice, and on appeal by the defendant to the Circuit Court, and a jury trial there, the same judgment was again obtained. The case was fairly put to the jury by the instructions of the judge, taken all together, and the evidence is such that no court would be justified in disturbing the verdict upon the evidence alone. The case, however, is brought here as the statute permits, and various questions of law, arising upon instructions given and refused, are discussed. The abstract utterly fails to accomplish any of the purposes designed to be subserved by the tenth rule of this court. We feel justified in requiring a strict compliance with the rules of practice in such a case as this. Inasmuch as no question is presented in a proper way for our consideration, and having, for ourselves, looked into the record, perhaps for the last time under such circumstances, and being satisfied that no error was committed which can reverse the case at any rate, we spend no time in discussing, in this opinion, the questions in detail.
M. M. Hay, J. W. Gordon and W. March, for appellant.
A. Kilgore and G, K. Shipley, for appellee.
The judgment is affirmed, with ten per cent, damages and costs.